 Case: 5:20-cv-00929-JG Doc #: 9-1 Filed: 08/12/20 1 of 4. PageID #: 41


                                   ATTACHMENT 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




AGOSTINO MARIO PINTUS,                          )    CASE NO. 5:20-CV-00929
                                                )
      Plaintiff,                                )
                                                )
v.                                              )    JUDGE JAMES S. GWIN
                                                )
LEXISNEXIS RISK SOLUTIONS INC.,                 )    REPORT OF PARTIES' PLANNING
                                                )    MEETING UNDER FED. R. CIV.
     Defendant.                                 )    P. 26(f) AND LR 16.3(b)(3)




     1.      Pursuant to Fed. R. Civ. P. 26(f) and LR 16:3(b)(3), a meeting was held on

     _________________ and was attended by:

                    counsel for plaintiff(s)

                    counsel for plaintiff(s)

                    counsel for defendant(s)

                    counsel for defendant(s)

     2.      The parties:

             have not been required to make initial disclosures.

             have exchanged the pre-discovery disclosures required by Fed. R. Civ. P.

             26(a)(1) and the Court's prior order.


                                               -7-
Case: 5:20-cv-00929-JG Doc #: 9-1 Filed: 08/12/20 2 of 4. PageID #: 42


    3.     The parties recommend the following track:

           Expedited                           Standard

    Administrative                 Complex

           Mass Tort




    4.     This case is suitable for one or more of the following Alternative Dispute

    Resolution ("ADR") mechanisms:

                     Early Neutral Evaluation

                     Mediation

                     Arbitration

                     Summary Jury Trial

                     Summary Bench Trial

                     Case not suitable for ADR




    5.     The parties      do/      do not consent to the jurisdiction of the United States

    Magistrate Judge pursuant to 28 U.S.C. § 636©.




    6.     Recommended Discovery Plan:


    (a) Describe the subjects on which discovery is to be sought and the nature and extent

    of discovery.




                                             -8-
Case: 5:20-cv-00929-JG Doc #: 9-1 Filed: 08/12/20 3 of 4. PageID #: 43




    (b) The parties (indicate one):

    _____agree that there will be no discovery of electronically stored

    information; or

    _____have agreed to a method for conducting discovery of

    electronically stored information; or

    _____have agreed to follow the default standard for discovery of

    electronically stored information (Appendix K to Northern District

    Ohio Local Rules).




    (c) Discovery cut-off date:__________




    7.     Recommended dispositive motion date:




    8.     Recommended cut-off date for amending the pleadings and/or adding additional

    parties:



                                            -9-
Case: 5:20-cv-00929-JG Doc #: 9-1 Filed: 08/12/20 4 of 4. PageID #: 44


    9.     Recommended date for a Status Hearing:


    10.    Other matters for the attention of the Court:




                                Attorney for Plaintiff(s)




                                Attorney for Plaintiff(s)




                                Attorney for Defendant(s)



                                Attorney for Defendant(s)




                                          -10-
